Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 28, 2019

                                    No. 04-19-00238-CV

                  PREMIEANT INCORPORATED D/B/A PREMIEANT,
                                 Appellants

                                              v.

      Constance SNOWDEN, as next Friend and Legal Guardian of Annette Snowden, an
                               incapacitated Person,
                                     Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI14231
                     The Honorable Mary Lou Alvarez, Judge Presiding


                                       ORDER

       Appellee’s first motion for extension of time is GRANTED. Appellee’s brief is due July
30, 2019.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court